UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 02-10010




                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,


                                VERSUS


          BULMARO RAYO-VALDEZ, aka Bulmaro Valdez Rayo,

                                                   Defendant-Appellant.




          Appeal from the United States District Court
               For the Northern District of Texas
                         August 12, 2002


Before JOLLY, DUHÉ   and DENNIS, Circuit Judges.

DUHÉ, Circuit Judge:

     This is an appeal from a final judgment of conviction for

illegal re-entry into the United States after deportation. Because

we hold that sexual abuse of a minor is a crime of violence under

U.S.S.G. § 2L1.2, and a prior aggravated felony is not an element

of the crime of illegal re-entry under 8 U.S.C. § 1326, we AFFIRM

the judgment of the district court.

                FACTUAL AND PROCEDURAL BACKGROUND

     Appellant Bulmaro Rayo-Valdez (“Rayo-Valdez”) was removed from
the United States in 1999. He unlawfully re-entered this country,

and was found in April 2001. Rayo-Valdez was indicted on a charge

of illegally re-entering the United States after deportation, in

violation of 8 U.S.C. §§       1326(a) and (b)(2).       He pled guilty.

      The presentence report (“PSR”) detailed Rayo-Valdez’s prior

crimes.   In   April   1991,   he   pled   guilty   to   several   counts   of

aggravated sexual assault of a child under 14 years old. The crimes

occurred on three different occasions in 1989 and 1990. Rayo-Valdez

twice digitally penetrated the female sexual organ of a child, and

once penetrated the anus of a child. Although the PSR does not

specify the statute on which Rayo-Valdez’s conviction for these

crimes rested, it appears to have been Section 22.021 of the Texas

Penal Code. That law authorizes a conviction for “Aggravated Sexual

Assault” against one who “(B) intentionally or knowingly... (i)

causes the penetration of the anus or female sexual organ of a

child by any means... and... (2)... (B) the victim is younger than

14 years of age....”1

      Before sentencing, Rayo-Valdez objected to the categorization

of his prior conviction as a “crime of violence”, which resulted in

a recommended sentence enhancement. At the sentencing hearing, the

district court heard argument and overruled the objections. Rayo-

Valdez was sentenced to 84 months in prison, a three-year term of

supervised release, and a $100 special assessment. He timely

  1
    The pertinent portions of this law have remained unchanged
since Rayo-Valdez’s convictions.

                                      2
appealed.

                                  DISCUSSION

Sentencing Guidelines

     Rayo-Valdez claims that the district court erred in enhancing

his sentence for prior conviction for a “crime of violence”,

arguing that his conviction for sexual assault of a young child is

not a “crime of violence” under the recently amended U.S.S.G. §

2L1.2.   This   is   an   issue   of   first   impression.   We   review   the

application of the Sentencing Guidelines de novo. United States v.

Goynes, 175 F.3d 350, 353 (5th Cir. 1999).

     The district court enhanced Rayo-Valdez’s offense level under

U.S.S.G. § 2L1.2(b)(1)(A)(ii). The applicable version of that

guideline provides:

            If the defendant previously was deported, or unlawfully
            remained in the United States after, -

            (A) *** (ii) a crime of violence; *** increase [the
            offense level] by 16 levels[.]

     The commentary provides a two-pronged definition of “crime of

violence”:

            (I) means an offense under federal, state, or local law
            that has as an element the use, attempted use, or
            threatened use of physical force against the person of
            another; and

            (II)   includes  murder,   manslaughter, kidnapping,
            aggravated assault, forcible sex offenses (including
            sexual abuse of a minor), robbery, arson, extortion,
            extortionate extension of credit, and burglary of a
            dwelling.

Id., comment, application note 1(B)(ii).

                                       3
      Rayo-Valdez argues that because the “use, attempted use, or

threatened use of physical force against the person of another” is

not a necessary element of his sexual abuse of a minor offense

under Texas Penal Code § 22.021, his sentence cannot be enhanced

under U.S.S.G. § 2L1.2.

      We disagree. The language of § 2L1.2 says that “crime of

violence” means that which is in subparagraph I, and includes that

which is in subparagraph II. Sexual abuse of a minor – forcible or

not – constitutes a crime of violence.2 So do all the other

offenses listed in subparagraph II, regardless of their elements

under various state laws.

      Because such interpretation of U.S.S.G. § 2L1.2 is an issue of

first impression, to reach this conclusion we consider it by way of

analogy to similar language in other contexts.

      (1) U.S.S.G. § 4B1.2

      In United States v. DeLuca, 17 F.3d 6 (1st Cir. 1994), the

First Circuit construed U.S.S.G. § 4B1.2, which defines “crime of




  2
     This conclusion makes sense in light of the Sentencing
Commission (“Commission”) calling the recent amendment a “minor
change[]... to provide definitions....” U.S.S.G., Manual, App. C
Supp., Amendment 632. Before amendment, § 2L1.2(b)(1)(A) provided
sentence enhancement for a prior “aggravated felony”. U.S.S.G.,
Manual (2000 ed.) “Aggravated felony” was defined at 8 U.S.C. §
1101(a)(43)(A) to include “sexual abuse of a minor”. The
Commission’s inclusion of sexual abuse of a minor as a “crime of
violence” in the 2001 amendment brings the definition into the
guideline, instead of cross-referencing the United States Code.

                                 4
violence” for purposes of applying a career-offender enhancement.3

The DeLuca court held the express listing of extortion was a

“formidable   obstacle”   to   an   argument   that   it   should   not   be

considered a “crime of violence”, even if the particular extortion

statute does not require use of force. Id. at 8. The First Circuit

held that “the wording of the guideline tells us unequivocally that

the Sentencing Commission believed that extortion, by its nature,

should be classified as a crime of violence. A defendant who seeks

to exclude a specifically enumerated offense from the sweep of

section 4B1.2 must shoulder a heavy burden of persuasion.” Id.; see


  3
      The U.S.S.G. § 4B1.2 definition of “crime of violence” is:

           any offense under federal or state law punishable by
           imprisonment for a term exceeding one year that –
              (i) has as an element the use, attempted use, or
           threatened use of physical force against the person of
           another, or
            (ii) is burglary of a dwelling, arson, or extortion,
           involves use of explosives, or otherwise involves conduct
           that presents a serious potential risk of physical injury
           to another.

  Application note 1 reads in pertinent part:

           “Crime of violence” includes murder, manslaughter,
           kidnapping, aggravated assault, forcible sex offenses,
           robbery, arson, extortion, extortionate extension of
           credit, and burglary of a dwelling. Other offenses are
           included as “crimes of violence” if (A) that offense has
           as an element the use, attempted use, or threatened use
           of physical force against the person of another, or (B)
           the conduct set forth (i.e., expressly charged) in the
           count of which the defendant was convicted..., by its
           nature, presented a serious potential risk of physical
           injury to another.

U.S.S.G. § 4B1.2(a) and comment, application note 1.

                                    5
also United States v. Shane Clements, 144 F.3d 981, 983 (6th Cir.

1998) (comparable analysis of extortion offense as “crime of

violence” under § 4B1.2).

     This court has held similarly. In United States v. Hornsby, 88
F.3d 336 (5th Cir. 1996), we held burglary of a habitation is a

“crime of violence” under § 4B1.2 because “burglary of a dwelling”

is listed therein. Id. at 339. The panel did not consider whether

the particular crime involved any use of threat or force. Id. In an

earlier case, this court was explicit that no such inquiry is

necessary when the prior offense is specifically listed in the

guideline. United States v. Guerra, 962 F.2d 484, 485-86 n.4 (5th

Cir. 1992).

     These are not isolated holdings. See also United States v.

Fry, 51 F.3d 543, 546 (5th Cir. 1995) (holding manslaughter,

because it was specifically listed in the commentary to § 4B1.2 as

a “crime of violence,” is such); United States v. Flores, 875 F.2d
1110, 1113 (5th Cir. 1989) (same, regarding burglary of dwelling);

United States v. Coleman, 38 F.3d 856, 859 (7th Cir. 1994) (same,

noting “clear language” of guideline and “conclusive[ness]” of

meaning); United States v. McVicar, 907 F.2d 1, 1 (1st Cir. 1990)

(Breyer, J.) (the “short, conclusive answer” negating claim that

robbery was not a crime of violence is that the guideline lists it

as one); United States v. Claiborne, 132 F.3d 253, 254-55 (5th Cir.

1998) (Louisiana crime of attempted unauthorized entry of an

inhabited dwelling would be “crime of violence” under § 4B1.2 if it

                                6
were equivalent to “burglary of a dwelling”, because that is an

“enumerated crime[] listed in” that guideline).

      By comparison, the application note to § 2L1.2 means that the

offenses listed in subparagraph II need not show actual, attempted,

or threatened use of force, for the precise reason that they are

explicitly       listed.    The   Commission         has    predetermined       that,

regardless of their circumstances or the way they are defined by

state    laws,    the    listed   offenses      are    inherently       violent   and

forceful, or inherently risk violence and use of force. Thus, their

enumeration in the commentary ensures that they are treated as

“crimes of violence”. As the Seventh Circuit stated in United

States v. Rutherford, 54 F.3d 370, 378 (7th Cir. 1995), “the

Commission has dispensed with the need for judicial classification”

of offenses such as burglary, arson, and extortion, because it has

already decided that they entail a high enough degree of risk to

classify them in advance as violent.4 In other words, it has

“determined that certain crimes – regardless of the precise conduct

– are inherently violent. Thus, for purposes of determining career

offender status under the Guidelines, there is no such thing as a

non-violent kidnapping or a non-violent burglary of a dwelling.”

United   States     v.   Telesco,   962 F.2d 165,   166   (2d    Cir.   1992)

(construing § 4B1.2). Likewise, for purposes of determining “crime

of violence” under § 2L1.2, there is no such thing as non-violent


  4
      The Seventh Circuit was interpreting U.S.S.G. § 4B1.2.

                                          7
sexual abuse of a minor.

      It is of no consequence that the structure and syntax of the

definitions of “crime of violence” in § 2L1.2 and § 4B1.2 differ

slightly.    While   the   §   2L1.2       definition   has   eliminated    the

possibility that a non-enumerated crime risking use of physical

force could qualify as a “crime of violence”, that is not relevant

here, and in all other substantive respects the two definitions are

substantially the same and should be consistently construed.5

      (2)   Outside the Guidelines

      The Supreme Court engaged in similar analysis in a non-

guidelines context. In Taylor v. United States, 495 U.S. 575, 110
S. Ct. 2143, 109 L. Ed. 2d 607 (1990), the Court interpreted

“violent felony” as defined in 18 U.S.C. § 924(e):

            [A]ny crime punishable by imprisonment               for   a   term
            exceeding one year... that –

            (i) has as an element the use, attempted use, or
            threatened use of physical force against the person of
            another, or

            (ii) is burglary, arson, or extortion, or otherwise
            involves conduct that presents a serious potential risk
            of physical injury to another.

      The Court was called upon to decide how to determine whether

an offense is a “burglary” within the meaning of § 924(e). In doing



  5
    Further, the commentary to both § 2L1.2 and § 4B1.2 is binding,
and equivalent in force to the guideline language itself, as long
as the language and the commentary are not inconsistent. Stinson v.
United States, 508 U.S. 36, 42-3, 113 S. Ct. 1913, 1917-18, 123 L.
Ed. 2d 598 (1993).

                                       8
so, it rejected an argument similar to Rayo-Valdez’s:

          Petitioner essentially asserts that Congress meant to
          include as predicate offenses only a subclass of
          burglaries whose elements include ‘conduct that presents
          a serious risk of physical injury to another,’ over and
          above the risk inherent in ordinary burglaries. But if
          this were Congress’ intent, there would have been no
          reason to add the word ‘burglary’ to § 924(e)(2)(B)(ii),
          since that provision already includes any crime that
          ‘involves conduct that presents a serious potential risk
          of physical injury to another.’ We must assume that
          Congress had a purpose in adding the word ‘burglary’ to
          [the bill] before enacting it into law. The most likely
          explanation, in view of the legislative history, is that
          Congress thought that certain general categories of
          property crimes – namely, burglary, arson, extortion, and
          the use of explosives – so often presented a risk of
          injury to persons... that they should be included in the
          enhancement statute even though, considered solely in
          terms of their statutory elements, they do not
          necessarily involve the use or threat of force against a
          person.

Taylor, 495 U.S. at 597, 110 S. Ct. At 2157.

     This analysis reflects the principle that when interpreting a

statute, it is necessary to give meaning to all its words and to

render none superfluous.   See TRW, Inc. v. Andrews, 534 U.S. 19,

  , 122 S. Ct. 441, 449, 151 L. Ed. 2d 339 (2001); see also United

States v. Vickers, 891 F.2d 86, 88 (5th Cir. 1989) (guidelines

subject to rules of statutory construction and interpretation).

Were we to accept Rayo-Valdez’s claim that the list of offenses in

subparagraph II of the application note to U.S.S.G. § 2L1.2 is

meant only as a subset of the category described in subparagraph I,

then subparagraph II becomes virtually surplusage. This cannot be

right.



                                9
      Instead, as the Court did in Taylor, we read subparagraph II

as providing a list of offenses that the Commission believed “so

often presented a risk of injury to persons... that they should be

included in the enhancement statute even though, considered solely

in terms of their statutory elements, they do not necessarily

involve the use or threat of force against a person.” Taylor, 495
U.S. at 597.

      (3)   Sexual Abuse of a Minor as Inherently Forceful

      This court and others have held that sexual offenses by adults

against children carry the inherent risk of force upon or injury to

the child. In United States v. Velazquez-Overa, 100 F.3d 418 (5th

Cir. 1996), a panel of this court considered an earlier version of

U.S.S.G. § 2L1.2. That version referred to the definition of “crime

of   violence”   in   18   U.S.C.   §   16,   which   includes   a   provision

describing crimes involving a substantial risk that force will be

used, similar to U.S.S.G. § 4B1.2. Id. at 420.

      The heart of the discussion in Velazquez-Overa was whether the

Texas crime of indecency with a child under 17 involving sexual

contact is a crime of violence, on account of the inherent risk of

use of force. Id. at 421. This court held that it is:

            [S]uch crimes typically occur in close quarters, and are
            generally perpetrated by an adult upon a victim who is
            not only smaller, weaker, and less experienced, but is
            also generally susceptible to acceding to the coercive
            power of adult authority figures. A child has very few,
            if any, resources to deter the use of physical force by
            an adult intent on touching the child. In such
            circumstances, there is a significant likelihood that


                                        10
            physical force may be used to perpetrate the crime.

Id. at 422; see also United States v. Kirk, 111 F.3d 390, 394-96

(5th Cir. 1997) (construing sexual indecency with a child as a

“crime of violence” under U.S.S.G. § 4B1.2); United States v.

Pierce, 278 F.3d 282, 290 (4th Cir. 2002) (construing indecent

liberties with a child as a “crime of violence” under § 4B1.2);

United States v. Coronado-Cervantes, 154 F.3d 1242, 1243-45 (10th

Cir. 1998) (construing sexual contact with a minor as a “crime of

violence” under § 4B1.2).

      The question addressed in Velazquez-Overa is not the precise

question presented in this case, because risk of force or injury is

no longer part of the § 2L1.2 definition of “crime of violence”.

Nevertheless, Velazquez-Overa is instructive because it shows our

court’s reasons for concluding that sexual abuse of a minor is

inherently     violent.     Those      reasons    are     consistent    with    the

Commission’s decision to list sexual abuse of a minor as a “crime

of   violence”,    regardless    of     its    specific     elements.    See   also

U.S.S.G. § 2A3.1 comment, background (“sexual offenses addressed in

this section [including 18 U.S.C. §§ 2241 and 2242, which can be

violated by abusing children under 16 even without use of force]

are crimes of violence”).

      (4)   Language of U.S.S.G. § 2L1.2

      Rayo-Valdez      argues    that       the       adjective   “forcible”     in

subparagraph      II   of   U.S.S.G.    §     2L1.2    modifies   not   only   “sex



                                         11
offenses” but also “sexual abuse of a minor”.6 This contention does

not square with common English grammar, nor with the principle of

statutory construction already observed. If a particular occasion

of sexual abuse of a minor must be forcible to come within the

guideline, then it would already be described by the term “forcible

sex offenses” and the parenthetical “including sexual abuse of a

minor” would be redundant. A guideline should not be interpreted to

render any part of it superfluous. See TRW Inc., supra; Vickers,

supra.

      The more reasonable and grammatically sensible meaning of the

phrase “forcible sex offenses (including sexual abuse of a minor)”

is that sexual abuse of a minor is a “crime of violence”, even if

no element of physical force is necessary to prove it. This takes

account of the inherent nature of the offense, as discussed above,

and squares with the proper interpretation of the entire note.

Sufficiency of the Indictment

      We review de novo a challenge to the sufficiency of the

indictment. United States v. Davis, 226 F.3d 346, 353 (5th Cir.

2000).

      Rayo-Valdez contends that a prior aggravated felony should be

considered an essential element of the crime of illegal re-entry

under    8   U.S.C.   §   1326,   and    therefore   his   indictment   is



  6
    Subparagraph II, in relevant part, reads “includes... forcible
sex offenses (including sexual abuse of a minor)....”

                                    12
insufficient. However, he concedes in his brief that the Supreme

Court has already decided that point against him. Almendarez-Torres

v. United States, 523 U.S. 224, 229, 118 S. Ct. 1219, 1223, 140 L.

Ed. 2d 350 (1998). We must follow that precedent, which has not

been overruled by the only court with the power to do so, the

Supreme Court. Agostini v. Felton, 521 U.S. 203, 227, 117 S. Ct.
1997, 2012, 138 L. Ed. 2d 391 (1997).

                            CONCLUSION

     Because we hold that sexual abuse of a minor is a “crime of

violence” under U.S.S.G. § 2L1.2, and Rayo-Valdez’s insufficient

indictment argument is precluded by Almendarez-Torres v. United

States, 523 U.S. 224, 118 S. Ct. 1219, 140 L. Ed. 2d 350 (1998), we

AFFIRM.




                                13